DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,552,540. Although the claims at issue are not identical, they are not patentably distinct from each other because, the claims of the instant Application are similar in scope and content of the patented claims 1-20, issued to the same Applicant.
It is clear that all the elements of the application claims 1-20 are to be found in patented claims 1-20 (as the application claims 1-20fully encompasses patented claims 1-20).  The In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claims 1-20 is anticipated by claims 1-20 of the patent, it is not patentably distinct from of the patented claims. 

Application No: 16/597,378
Patent No: 10,552,540
1. A computer system for automated application composition comprising: a memory; and a processor in communication with the memory, wherein the computer system is configured to perform a method, the method comprising: parsing a natural language input to extract one or more chunks, each chunk being a portion of the natural language input that represents one of the one or more application requirements, at least one of the one or more chunks representing at least one of one or more main functionalities described by the one or more application requirements; inferring a coarse architecture according to the one or more chunks, the coarse architecture logically arranging the one or more main functionalities to satisfy the one or more application requirements; identifying existing assets corresponding to the one or more chunks, each asset associated with at least one of the one or more main functionalities; assembling the identified assets according to the coarse architecture; and deploying the assembled assets as an application. 
1. A computer system for automated application composition comprising: a memory; an interface configured to receive a natural language input; and a processor in communication with the memory, wherein the computer system is configured to perform a method, the method comprising: receiving the natural language input via the interface, the natural language input comprising one or more application requirements; parsing the natural language input to extract one or more chunks, each chunk being a portion of the natural language input that represents one of the one or more application requirements, at least one of the one or more chunks representing at least one of one or more main functionalities described by the one or more application requirements; inferring a coarse architecture according to the one or more chunks, the coarse architecture logically arranging the one or more main functionalities to satisfy the one or more application requirements; identifying existing assets corresponding to the one or more chunks, each asset associated with at least one of the one or more main functionalities; assembling the 

2. The system of claim 1, wherein an asset is a basic asset, comprising one a service or an action. 
3. The system of claim 1, wherein an asset is a complex asset, comprising two or more basic assets. 
3. The system of claim 1, wherein an asset is a complex asset, comprising two or more basic assets. 
4. The system of claim 1, further comprising an internal repository of assets stored in the memory. 
4. The system of claim 1, further comprising an internal repository of assets stored in the memory. 
5. The system of claim 1, further comprising an external repository of assets in communication with the processor. 
5. The system of claim 1, further comprising an external repository of assets in communication with the processor. 
6. The system of claim 5, wherein the external repository of assets is stored in a cloud storage. 
6. The system of claim 5, wherein the external repository of assets is stored in a cloud storage.
7. The system of claim 1, wherein the natural language input is analyzed according to at least one of phonology, morphology, lexicology, pragmatics, syntax, and semantics. 
7. The system of claim 1, wherein the natural language input is analyzed according to at least one of phonology, morphology, lexicology, pragmatics, syntax, and semantics. 
8. A method of automated application composition comprising: parsing a natural language input to extract one or more chunks, each chunk being a portion of the natural language input that represents one of the one or more application requirements, at least one of the one or more chunks representing at least one of one or more main functionalities described by the one or more application requirements; inferring a coarse architecture according to the one or more chunks, the coarse architecture logically arranging the one or more main functionalities to satisfy the one or more application requirements; identifying existing assets corresponding to the one or more chunks, each asset associated with at least one of the one or more main functionalities; assembling the identified assets according to 


9. The method of claim 8, wherein the data flow is generated according to semantic matching with the one or more chunks. 
10. The method of claim 8, wherein assembling the identified assets comprises aligning the identified assets with the data flow. 
10. The method of claim 8, wherein assembling the identified assets comprises aligning the identified assets with the data flow. 
11. The method of claim 8, further comprising receiving a second natural language input in response to the application, such that the second natural language input provides feedback on the application. 
11. The method of claim 8, further comprising receiving a second natural language input in response to the application, such that the second natural language input provides feedback on the application. 
12. The method of claim 8, wherein the natural language input is a problem description. 
12. The method of claim 8, wherein the natural language input is a problem description. 
13. The method of claim 8, wherein the natural language input is a description of desired functionality for the application. 
13. The method of claim 8, wherein the natural language input is a description of desired functionality for the application. 
14. The method of claim 8, wherein two or more data flows are inferred from the one or more chunks. 
14. The method of claim 8, wherein two or more data flows are inferred from the one or more chunks. 
15. The method of claim 14, further comprising assembling a second application according to a second coarse architecture comprising a second of the two or more data flows; and deploying the second application in parallel with the application, the application assembled according to a first coarse architecture comprising a first of the two or more data flows. 
15. The method of claim 14, further comprising assembling a second application according to a second coarse architecture comprising a second of the two or more data flows; and deploying the second application in parallel with the application, the application assembled according to a first coarse architecture comprising a first of the two or more data flows. 
16. The method of claim 8, further comprising determining that two or more assets are identified to achieve a main functionality of the one or more main functionalities; and selecting, in response to determining that two or more assets are identified to achieve a main functionality of the one or more main functionalities, a first 


17. The method of claim 16, further comprising assembling a second application using a second asset of the two or assets identified to achieve the main functionality; and deploying the second application in parallel with the application. 
18. The method of claim 8, further comprising analyzing each chunk of the one or more chunks to produce a first-order logic representation of the respective chunk, wherein together the respective first-order logic representations for all of the plurality of chunks comprise the data flow. 
18. The method of claim 8, further comprising analyzing each chunk of the one or more chunks to produce a first-order logic representation of the respective chunk, wherein together the respective first-order logic representations for all of the plurality of chunks comprise the data flow. 
19. The method of claim 8, further comprising identifying that a main functionality of the one or more main functionalities is not satisfied by any of the existing assets. 
19. The method of claim 8, further comprising identifying that a main functionality of the one or more main functionalities is not satisfied by any of the existing assets. 
20. A computer program product for automated application composition, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to perform a method comprising: parsing a natural language input comprising one or more application requirements to extract one or more chunks, each chunk being a portion of the natural language input that represents one of the one or more application requirements; inferring a coarse architecture according to one or more main functionalities required by the one or more application requirements, wherein the coarse architecture comprises a data flow of the one or more chunks; identifying existing assets corresponding to the one or more chunks, each asset associated with at least one of the one or more main functionalities; assembling the identified assets according to the coarse architecture; and deploying the assembled assets as an application. 
20. A computer program product for automated application composition, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions executable by a processor to perform a method comprising: receiving a natural language input, the natural language input comprising one or more application requirements; parsing the natural language input to extract one or more chunks, each chunk being a portion of the natural language input that represents one of the one or more application requirements; inferring a coarse architecture according to one or more main functionalities required by the one or more application requirements, wherein the coarse architecture comprises a data flow of the one or more chunks; identifying existing assets corresponding to the one or more chunks, each asset associated with at least one of the . 



Response to Arguments
Applicant’s arguments, see pages 7-10, filed 1/21/22, with respect to claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of claims 1-20 has been withdrawn. 
Applicant's arguments filed 1/21/22 have been fully considered but they are not persuasive. The outstanding Obviousness type Double Patenting Rejection is maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIJAY B CHAWAN whose telephone number is (571)272-7601. The examiner can normally be reached 7-5 Monday thru Thursday.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIJAY B CHAWAN/Primary Examiner, Art Unit 2658